DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 11/02/2020. Claims 27-52 are presented for examination.

Allowable Subject Matter
2.    Claims 27-52, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Robotham et al. (US 20100194753) discloses an apparatus (see fig. 1) comprising: one or more processors (2 and 3); and memory (4 or 5) storing instructions that, when executed by the one or more processors, cause the apparatus to: render a first bitmap of a first [Augmented Reality (“AR”)] object; send, to a client device, the first bitmap; cause the client device (24) to locally display the first bitmap; (e.g., Embodiments relate to display of visual content on a client device using server-side rasterization of visual content ..., visual content is rendered on a server system, transformed into bitmaps compatible with the display attributes of a client device, and transmitted for display on the client device.... the server does the rendering and the client provides the interface See abstract and paragraph 33); receive, from the client device, a request for a second AR object or a part of the first AR object; 
However, Robotham fails to teach a computing system implemented for providing a two-part context based rendering solution for high fidelity augmented reality in a virtualized environment, by: causing a client device to locally display a rendered first bitmap of a first Augmented Reality (“AR”) object; sending to the client device, a sub-catalog of markers and AR objects; receiving, from the client device, a request for a second AR object or a part of the first AR object; sending to the client device, an object file for the second AR object or part of the first AR object; and causing the client device to locally display, as a second bitmap, the second AR object or part of the first AR object.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Ke can be reached on 571-272-777676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



01/13/2020